Citation Nr: 0011800	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  98-12 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a chronic 
disability manifested by memory loss, depression, flashbacks 
and nightmares due to an undiagnosed illness.  

3.  Entitlement to service connection for a chronic 
disability manifested by a breathing condition, headaches, 
shortness of breath and a cough to include sinusitis due to 
an undiagnosed illness.  

4.  Entitlement to service connection for a chronic 
disability manifested by a skin rash and sores due to an 
undiagnosed illness.  

5.  Entitlement to service connection for a chronic 
disability manifested by fatigue due to an undiagnosed 
illness.  

6.  Entitlement to service connection for a chronic 
disability manifested by pain and aching in the joints due to 
an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had certified active service from November 1990 
to July 1991 with additional periods of active duty for 
training and/or inactive duty for training including a 
certified period of active duty for training from July 1985 
to December 1985.  

This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a May 1997 rating 
decision by the Nashville, Tennessee Regional Office 
(hereinafter "the RO"). 

In his July 1998 substantive appeal, the veteran indicated 
that he desired to pursue those issues which are listed on 
the title page of this decision.  All other issues pending at 
that time are deemed to have been withdrawn.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's service records indicate that he had active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  

3.  The record does not reflect a diagnosis of PTSD.  

4.  The veteran's memory loss, depression, flashbacks and 
nightmares have been diagnosed as paranoid schizophrenia.  
There is no competent evidence of record to relate the 
presence of schizophrenia to the appellant's period of 
service or any incident therein.

5.  The veteran's breathing condition, headaches, shortness 
of breath and cough have been diagnosed as chronic sinusitis.  
There is no competent evidence of record to establish that 
sinusitis had its onset or increased in severity during 
service.

6.  The veteran's skin rash and sores have been diagnosed as 
dermatitis, acneform in appearance.  

7.  There is no competent evidence of record indicating that 
a chronic disability manifested by fatigue due to an 
undiagnosed illness has resulted in cognitive impairments 
such as an inability to concentrate, forgetfulness or 
confusion; debilitating fatigue; periods of incapacitation of 
at least one week per year, or the need for control by 
continuous medication.  

8.  There is no competent evidence of record indicating that 
a chronic disability manifested by pain and aching in the 
joints due to an undiagnosed illness has resulted in 
limitation of motion of the relevant joints involved 
indicative of a degree of disability to 10 percent.  


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for PTSD 
is not well-grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
1999).  

2.  The claim for entitlement to service connection for a 
chronic disability manifested by memory loss, depression, 
flashbacks and nightmares due to an undiagnosed illness is 
not well-grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
1999).  

3.  The claim for entitlement to service connection for a 
chronic disability manifested by a breathing condition, 
headaches, shortness of breath and a cough due to an 
undiagnosed illness is not well-grounded.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 1999).  

4.  The claim for entitlement to service connection for a 
chronic disability manifested by a skin rash and sores due to 
an undiagnosed illness is not well-grounded.  38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1999).  

5.  The claim for entitlement to service connection for a 
chronic disability manifested by fatigue due to an 
undiagnosed illness is not well-grounded.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 1999).  

6.  The claim for entitlement to service connection for a 
chronic disability manifested by pain and aching in the 
joints due to an undiagnosed illness is not well-grounded.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted well-grounded claims within the meaning of 38 
U.S.C.A. § 5107(a), and if so, whether the Department of 
Veterans Affairs (hereinafter "VA") has properly assisted 
him in the development of his claim.  The United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") 
has held that:

A veteran claiming entitlement to VA 
benefits has the burden of submitting 
evidence sufficient to justify a belief 
by a fair and impartial individual that 
the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991). See 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-
611 (1992).  If a claim is not well-
grounded, the Board does not have the 
jurisdiction to adjudicate that claim.  
Boeck v. Brown, 6 Vet.App. 14, 17 (1993).


The Court has clarified that:

Because a well-grounded claim is neither 
defined by the statute nor by the 
legislative history, it must be given a 
common sense construction.  A well-
grounded claim is a plausible claim, one 
which is meritorious on its own or 
capable of substantiation.  Such a claim 
need not be conclusive, but only possible 
to satisfy the initial burden of 
§ 3007(a) [presently enacted as 38 U.S.C. 
§ 5107(a) (1993)].  Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990). 

In the instant appeal, the veteran is seeking service 
connection for post-traumatic stress disorder; a chronic 
disability manifested by memory loss, depression, flashbacks, 
and nightmares due to an undiagnosed illness; a chronic 
disability manifested by a breathing condition, headaches, 
shortness of breath and a cough due to an undiagnosed 
illness; a chronic disability manifested by a skin rash and 
sores due to an undiagnosed illness; a chronic disability 
manifested by fatigue due to an undiagnosed illness and a 
chronic disability manifested by pain and aching in the 
joints due to an undiagnosed illness.  As discussed below, 
the Board finds that the veteran's claims are not well-
grounded, and that, therefore, there is no further duty to 
assist the veteran with development of his claims.  

Service connection may be granted for a disability arising 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131.  Active service includes 
any period of active duty for training during which the 
veteran was disabled from disease or injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24).  
Service connection may also be granted for a disability 
resulting from an injury incurred or aggravated in the line 
of duty while performing inactive duty training.  38 U.S.C.A. 
§§ 101(24), 1131; 38 C.F.R. § 3.6.  Additionally, where a 
veteran served ninety (90) days or more during a period of 
war or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  The disease entity for which service 
connection is sought must be "chronic" as opposed to merely 
"acute and transitory" in nature.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  Where the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Additionally, service connection may be granted for objective 
indications of a chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms, to include, but not limited to, fatigue, signs 
or symptoms involving skin, headaches, muscle pain, joint 
pain, neurologic signs or symptoms, neuropsychologic signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, or menstrual disorders.  38 C.F.R. 
§ 3.317(a)(b).  The chronic disability must have became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2001, and must not be attributed to 
any known clinical diagnosis by history, physical 
examination, or laboratory tests.  38 C.F.R. § 3.317(a).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(2).  Further, a chronic disability is 
one that has existed for 6 months or more, including 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period.  38 C.F.R. 
§ 3.317(a)(3).  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.  

However, compensation shall not be paid pursuant to 38 C.F.R. 
§ 3.317(a), if there is affirmative evidence that an 
undiagnosed illness, (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) was caused by 
a supervening condition or event that occurred between the 
veteran's most recent departure form active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c). 

A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d) (1999).  The Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  Id.  

The Court has held that in order for a claim for service 
connection to be well-grounded, there must be (1) competent 
evidence of a current disability; (2) proof as to incurrence 
or aggravation of a disease or injury in service; and (3) 
competent evidence as to a nexus between the inservice injury 
or disease and the current disability.  See Caluza v. Brown, 
7 Vet.App. 498 (1995).  

I.  Post-Traumatic Stress Disorder


The available service personnel records indicate that the 
veteran's military occupational specialties were listed as a 
light wheel vehicle mechanic, fuel and electrical systems 
repairer and chemical operation specialist.  The veteran had 
four months and eight days foreign service during his period 
of active service from November 1990 to July 1991.  There was 
a notation that the veteran had service in Southwest Asia 
from February 1991 to June 1991.  The veteran was awarded 
citations including the Army Service Ribbon, the National 
Defense Service Medal, the Army Reserve Component Achievement 
Medal, the Southwest Asia Service Medal with two Bronze 
Service Stars and the Kuwait Liberation Medal.  

The veteran's service medical records do not refer to 
complaints of or treatment for any psychiatric disorder.  
Pursuant to the May 1991 separation examination, the veteran 
checked that he had not suffered from nervous trouble of any 
sort.  The May 1991 separation examination report included a 
notation that the veteran's psychiatric evaluation was 
normal.  

A March 1994 entry noted that the veteran reported problems 
including rage, insomnia, flashbacks and depression.  It was 
noted that he was referred for psychological testing.  
Another March 1994 entry noted that the veteran reported 
complaints including fatigue and depression.  An April 1994 
entry reported that the veteran described impairment in 
concentration.  He also indicated that he had problems with 
anger, moodiness and depression.  The examiner did not 
provide an assessment at that time.  An additional April 1994 
entry noted that the veteran reported difficulty controlling 
his temper and concentrating as well as feeling paranoid.  He 
stated that the onset of his problems started while in the 
Persian Gulf.  He complained of nightmares and flashbacks.  
The examiner indicated an impression of the need to rule out 
underlying schizophrenia, paranoid type.  Another April 1994 
treatment report indicated an impression of anxiety disorder.  
A May 1994 treatment entry related an impression of paranoid 
schizophrenia.  December 1994 and February 1995 entries also 
related impressions of paranoid schizophrenia.  

The veteran underwent a VA psychiatric examination in August 
1995.  He reported that his primary concern was having rages 
he could not control.  It was noted that the veteran first 
stated that he did not know when the onset of his rages 
occurred, but then remarked that they started during Desert 
Storm.  The veteran also complained of difficulty 
concentrating and holding a job.  He reported that he slept 
sometimes and that his wife told him that he hallucinated.  
The examiner reported that the veteran's mood was sad and his 
affect was blunted.  He was oriented in all spheres and his 
memory was grossly intact.  It was noted that the veteran 
admitted to paranoid ideation and that he denied 
hallucinations.  The examiner stated that the veteran's 
judgment and insight were grossly impaired.  The diagnosis 
was paranoid schizophrenia.  An August 1995 VA neurological 
examination report related diagnoses of recurrent tiredness 
and fatigue, etiology unknown and history of paranoid 
schizophrenia.  An August 1995 VA general medical examination 
report indicated diagnoses including history of paranoid 
schizophrenia.  It was also noted that the veteran stated 
that he had a history of memory loss with the etiology 
unknown.  

VA treatment records dated from January 1996 to January 1997 
indicated that the veteran was treated for disorders 
including his psychiatric disorder.  In a March 1997 lay 
statement, the veteran's wife, reported that there were 
significant changes in the veteran's behavior and physical 
health since his return from the Persian Gulf.  She stated 
that the veteran suffered from what she considered to be 
depression.  

The Board has made a careful longitudinal review of the 
record.  It is observed that there is no clinical evidence of 
record indicating that the veteran suffers from post-
traumatic stress disorder.  There is no diagnosis of post-
traumatic tress disorder of record.  The clinical evidence of 
record refers to variously diagnosed psychiatric disorders 
including an anxiety disorder and paranoid schizophrenia.  
Additionally, the most recent August 1995 VA psychiatric 
examination report related a diagnosis of paranoid 
schizophrenia.  The Board notes that the Court has held that 
in determining a claim for post-traumatic stress disorder, 
the Board "must make specific findings of fact as to whether 
or not the veteran engaged in combat with the enemy and, if 
so, whether the claimed stressor is related to such combat".  
Zarycki v. Brown, 6 Vet.App. 91 (1993).  However, as there is 
no clinical evidence indicating that the veteran has been 
diagnosed with post-traumatic stress disorder, the Board need 
not address the veteran's claimed stressors or whether he had 
actual combat experience as to this issue.  Additionally, The 
Board notes that a service connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  See Rabideau v. 
Derwinski, 2 Vet.App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1995) (absent "proof of a 
present disability there can be no valid claim").  The 
clinical and other probative evidence of record simply fails 
to indicate that the veteran presently suffers post-traumatic 
stress disorder.  

The Board notes that the veteran has alleged in statements on 
appeal that he suffers from post-traumatic stress disorder as 
a result of his experiences during the Persian Gulf War.  
However, the veteran is not competent, as a lay person, to 
establish that he presently suffers from such disorder, in 
terms of offering a substantiating medical diagnosis.  See 
Grotveit v. Brown, 5 Vet.App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet.App. 492, 495 (1992).  

Accordingly, in the absence of competent evidence 
establishing that the veteran suffers from the claimed 
disorder, the Board concludes that the veteran's claim for 
service connection for post-traumatic stress disorder is not 
well-grounded.  Further, the Board finds the information 
provided in the statement of the case and other 
correspondence from the RO sufficient to inform the veteran 
of the elements necessary to complete his application for 
service connection.  Moreover, the veteran has not put the VA 
on notice of the existence of any specific, particular piece 
of evidence that, if submitted, might make the claim well-
grounded.  Robinette v. Brown, 8 Vet.App. 69 (1995).

The Board notes that the RO did not specifically state that 
it denied the veteran's claim on the basis that it was not 
well grounded.  However, the veteran has argued the merits of 
his claim and inherent in that argument is the assertion that 
it is well grounded.  Accordingly, the Board concludes that 
denying the appeal on this issue because the claim is not 
well grounded is not prejudicial to the veteran.  See Bernard 
v. Brown, 4 Vet.App. 384 (1993).  


II.  Chronic Disability Manifested by Memory Loss, 
Depression,
Flashbacks and Nightmares due to an Undiagnosed Illness

The record reflects that the veteran is a Persian Gulf War 
veteran under the definition provided by the regulations.  38 
C.F.R. § 3.317(d).  The Board observes that the veteran's 
service medical records make no reference to complaints of or 
treatment for any psychiatric disorders.  The Board notes 
that the first clinical reference to any of the veteran's 
claimed disabilities was pursuant to a March 1994 VA 
treatment entry, more than two years after the veteran's 
separation from active service, which noted that he reported 
problems including rage, insomnia, flashback and depression.  
At that time, the veteran was sent for psychological testing.  
An April 1994 entry noted that the veteran described 
impairment in concentration and reported problems with anger, 
moodiness and depression.  The examiner did not provide an 
assessment.  However, an additional April 1994 treatment 
entry noted that the veteran reported difficulty in 
controlling his temper as well as feeling paranoid.  He also 
complained of nightmares and flashbacks.  The veteran stated 
that the onset of his problems started while in the Persian 
Gulf.  The examiner indicated an impression of the need to 
rule out underlying schizophrenia, paranoid type.  
Additionally, the Board notes that another April 1994 entry 
related an impression of anxiety disorder and a May 1994 
entry noted an impression of paranoid schizophrenia.  
Subsequent VA treatment records indicated a diagnosis of 
paranoid schizophrenia.  

Further, the Board notes that pursuant to the August 1995 VA 
psychiatric examination report, the veteran reported that his 
primary concern was rages he could not control.  It was 
noted, at that time, that the veteran originally stated that 
he did not know when the onset of the rages occurred, but 
that he then remarked that they started during Desert Storm.  
The veteran also complained of difficulty concentrating and 
reported that he only slept sometimes.  The examiner reported 
that the veteran's mood was sad, his affect was blunted, his 
memory was grossly intact, his judgment and insight were 
grossly impaired and that he was oriented in all spheres.  
The diagnosis was paranoid schizophrenia.  The Board observes 
that the April 1994 treatment entry and the August 1995 VA 
psychiatric examination report noted that the veteran claimed 
the onset of his psychiatric disorder occurred during the 
Persian Gulf War.  The Board observes that the Court has held 
that evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by the examiner, does not constitute "competent 
medical evidence" satisfying the Grotveit v. Brown, 5 
Vet.App. 91 (1993) requirement.

Therefore, based on the evidence of record, the Board 
concludes that the veteran's claimed memory loss, depression, 
flashbacks and nightmares have all either been associated 
with a known diagnosis, namely paranoid schizophrenia, or 
have not been objectively confirmed by medical evidence, and, 
therefore, do not meet the requirements of a chronic 
disability of an unknown diagnosis.  38 C.F.R. § 3.317(a).  
To the extent that the veteran is challenging the diagnoses 
or existence of his disabilities, and attempting to establish 
their etiology, he has not provided medical evidence 
contradicting the diagnoses of record and his statements are 
not competent evidence to establish the diagnosis or etiology 
of his claimed disabilities.  Medical diagnoses and causation 
involve questions that are beyond the range of common 
experience and common knowledge and require the special 
knowledge and experience of a trained physician.  Ruiz v. 
Gober, 10 Vet.App. 352, 356 (1997); Espiritu v. Derwinski, 2 
Vet.App. 492, 495 (1992); Grottveit v. Brown, 5 Vet.App. 91, 
93 (1993).  The record contains no indication that he has 
such knowledge or experience.  Accordingly, given that his 
identified disabilities have either been attributed to a 
specific diagnosis as opposed to an unknown illness, or have 
not been objectively confirmed by medical evidence, the Board 
concludes that the veteran's claim of entitlement to service 
connection for a chronic disability manifested by memory 
loss, depression, flashbacks and nightmares due to an 
undiagnosed illness is not well-grounded.  38 C.F.R. § 3.317.  

Notwithstanding the above, the veteran's claim of entitlement 
to service connection under the presumption provided in 38 
C.F.R. § 3.317, for chronic disabilities due to an 
undiagnosed illness, does not preclude him from establishing 
service connection with proof of actual direct causation 
regardless of the presumption.  See Combee v. Brown, 34 F.3rd 
1039 (Fed. Cir. 1994).  The Board observes that the record is 
without sufficient objective evidence supportive of a finding 
that the veteran's paranoid schizophrenia or any acquired 
psychiatric disorder became manifest or otherwise originated 
during the his periods of service or within one year of 
separation.  The veteran was diagnosed with paranoid 
schizophrenia approximately two years after his separation 
from active service.  Also, the probative medical evidence 
fails to indicate any relationship or nexus between such 
disorder and the veteran's period of service.  See Caluza.  
Therefore, in the absence of sufficiently probative evidence 
establishing that paranoid schizophrenia, or any acquired 
psychiatric disorder, originated during the veteran's period 
of service, or within one year of service separation, and as 
the veteran's identified disabilities have either been 
attributed to a specific diagnosis as opposed to an unknown 
illness, or have not been objectively confirmed by medical 
evidence, the Board concludes that the veteran's claim for 
service connection is not plausible and therefore not well-
grounded.  

Further, the Board finds the information provided in the 
statement of the case and other correspondence from the RO 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection.  Moreover, 
the veteran has not put the VA on notice of the existence of 
any other specific, particular piece of evidence that, if 
submitted, might make the claim well-grounded.  Robinette v. 
Brown, 8 Vet.App. 69 (1995).

The Board notes that the RO did not specifically state that 
it denied the veteran's claim on the basis that it was not 
well grounded.  However, the veteran has argued the merits of 
his claim and inherent in that argument is the assertion that 
it is well grounded.  Accordingly, the Board concludes that 
denying the appeal on this issue because the claim is not 
well grounded is not prejudicial to the veteran.  See Bernard 
v. Brown, 4 Vet.App. 384 (1993). 


III.  Chronic Disability Manifested by a Breathing Condition, 
Headaches,
Shortness of Breath and a Cough due to an Undiagnosed Illness

The veteran's service medical records indicate that he was 
seen in October 1985 with complaints including a cough, 
headache and sore throat.  The assessment was a flu syndrome.  
A December 1985 entry noted that the veteran had complaints 
including headaches and nausea.  The assessment was viral 
syndrome.  A May 1989 treatment entry indicated that the 
veteran complained of congestion for the previous four days.  
The assessment was allergic sinusitis.  A July 1989 
radiological report noted that the veteran had 
frontal/maxillary sinus pain and that there was the need to 
rule out sinusitis.  The report noted that examinations on 
July 17, 1989 and July 20, 1989, were submitted and that mild 
nasal congestion was indicated on the initial study with the 
sinuses clear.  It was observed that pursuant to the 
examination on July 20, 1989, there was no evidence of 
opacification or mucosal thickening of the sinuses.  There 
was improvement in the nasal congestion.  An August 1989 
entry noted that the veteran complained of head congestion 
and a headache.  The assessment, at that time, included an 
upper respiratory infection.  Another August 1989 entry 
indicated an assessment of tension cephalalgia probably 
secondary to a chronic viral syndrome.  An additional August 
1989 entry noted that the veteran complained of recurring 
headaches.  The assessment, at that time, was probable 
tension cephalalgia, possibly persistent.  A May 1990 entry 
noted that the veteran complained of headache, shoulder and 
neck pain.  The assessment referred to shoulder strain.  

A December 1990 entry indicated an assessment of a sinus 
cold.  A January 1991 entry reported that the veteran 
complained of sinus congestion.  The assessment included 
sinusitis.  Pursuant to a May 1991 examination report, the 
veteran checked that he did not suffer from sinusitis, 
shortness of breath, a chronic cough, or frequent or severe 
headaches.  The examination report noted that the veteran's 
headaches had resolved and that his sinusitis had resolved 
with medication.  

Private treatment records dated from January 1992 to January 
1993 indicated that the veteran was treated for several 
disorders.  An August 1992 entry noted that the veteran 
complained of four days of sneezing with a cough.  He denied 
any shortness of breath.  The veteran reported that his 
sinuses seemed to be more congested.  The assessment was 
right otitis media, left serous otitis and bronchitis.  A 
December 1992 entry noted that the veteran was seen with 
complaints of the sudden onset of a headache behind the left 
eye.  The examiner indicated an assessment of a headache, 
questionably a sinus pressure syndrome versus a cluster 
headache.  

VA treatment records dated from September 1992 to August 1995 
also referred to continued treatment.  A March 1994 entry 
noted that the veteran was seen with complaints including a 
build-up of mucous in his nose and throat for approximately 
two years since his return from the Persian Gulf.  The 
assessment included sinusitis.  A May 1994 entry noted that 
the veteran complained of sinus congestion, a headache, an 
itchy, sore throat, chills, malaise and a productive cough.  
The assessment included allergic rhinitis and sinusitis.  An 
August 1994 entry also related an assessment of sinusitis as 
did a June 1995 entry.  

The veteran underwent a VA general medical examination in 
August 1995.  He reported that since returning from the 
Persian Gulf, he had suffered problems including recurrent 
sinus problems and recurrent shortness of breath.  He also 
complained of headaches and post nasal drainage.  The 
examiner reported that there was post nasal drainage.  The 
veteran's pharynx was not injected and not red.  The examiner 
indicated that expansion of the veteran's thorax was equal 
and symmetrical to inspiration and that his lungs were clear 
to auscultation.  The diagnoses included history of chronic 
sinusitis.  An August 1995 VA systemic condition exemption 
report indicated diagnoses including chronic sinusitis.  An 
August 1995 VA neurological examination report noted that the 
veteran stated that he had recurrent frontal and occipital 
headaches which appeared to be more associated with chronic 
sinusitis.  

VA treatment records dated from January 1996 to January 1997 
indicated that the veteran was treated for multiple 
disorders.  In a March 1997 lay statement, the veteran's wife 
reported that the veteran suffered from breathing 
difficulties and that these problems were not present before 
Desert Storm.  

The Board notes that the veteran's service medical records do 
indicate that he was treated for variously diagnosed 
pulmonary and nasal disorders as well as headaches during his 
period of service.  The Board observes, however, that prior 
to the veteran's service in the Persian Gulf, he was 
diagnosed with disorders including a viral syndrome, an upper 
respiratory infection, allergic sinusitis, tension 
cephalalgia probably secondary to a chronic viral syndrome 
and probable tension cephalalgia, possibly persistent.  As 
such disorders were incurred prior to the onset of the 
Persian Gulf War in August 1990, see U.S.C.A. § 101(33), they 
were not "incurred during active military, naval or air 
service  in the Southwest Asia theater of operations during 
the Persian Gulf War".  38 U.S.C.A. § 3.317(c)(1).  
Therefore, his claim does not meet the criteria for service 
connection under the regulations governing compensation for 
chronic disabilities due to undiagnosed illness.  The Board 
observes that the veteran also received treatment for 
complaints of headaches and sinus congestion during his 
period of active service at the time of the Persian Gulf War.  
During that period, he was diagnosed with disorders including 
sinusitis.  Pursuant to a May 1991 examination report, the 
veteran checked that he did not suffer from sinusitis, 
shortness of breath, a chronic cough, or frequent or severe 
headaches.  The May 1991 examination report noted that the 
veteran's headaches had resolved and that his sinusitis had 
resolved with medication.  

The Board observes that the first clinical indication of any 
pulmonary, sinus, or headache disorder, subsequent to the 
veteran's period of service, was pursuant to an August 1992 
private treatment entry, more than a year after the veteran's 
separation from active service, which noted that he 
complained of four days of sneezing with a cough.  He also 
reported that his sinuses seemed to be more congested.  The 
assessment was right otitis media, left serous otitis and 
bronchitis.  A December 1992 entry indicated an assessment of 
a headache, questionably a sinus pressure syndrome versus a 
cluster headache.  The Board notes that a March 1994 VA 
treatment entry noted that the veteran was seen with 
complaints including a build-up of mucous in his nose and 
throat for approximately two years since his return from the 
Persian Gulf.  The assessment included sinusitis.  The Board 
observes that the reference to the Persian Gulf was 
apparently solely based on a history provided by the veteran.  
The Board notes that the Court has held that evidence which 
is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by the examiner, 
does not constitute "competent medical evidence" satisfying 
the Grotveit v. Brown, 5 Vet.App. 91 (1993) requirement.  The 
Board also observes that although an examiner can render a 
current diagnosis based on his examination of the veteran, 
without a thorough review of the record, his opinion 
regarding etiology can be no better than the facts alleged by 
the veteran.  See Swann v. Brown, 5 Vet.App. 229, 233 (1993).  
The examiner did not relate any diagnosed disorder to the 
veteran's service in the Persian Gulf.  The Board notes that 
additional VA records noted treatment for pharyngitis, 
possible sinusitis, allergic rhinitis, an upper respiratory 
infection and sinusitis.  Also, an August 1995 VA general 
medical examination report noted that the veteran reported 
that since returning from the Persian Gulf, he had suffered 
recurrent sinus problems and recurrent shortness of breath.  
He also complained of headaches and post nasal drainage.  The 
diagnoses included a history of chronic sinusitis.  The 
examiner did not relate such diagnosis to the veteran's 
period of active service.  

The Board observes, as shown by the evidence summarized 
above, that the veteran's claimed breathing condition, 
headaches, shortness of breath and cough, have all been 
associated with a known diagnosis, chronic sinusitis, and, 
therefore, do not meet the requirements of a chronic 
disability of unknown diagnosis.  38 C.F.R. § 3.317(a).  
Additionally, as noted above, several of such claimed 
disorders were also present prior to the Persian Gulf War.  
Therefore, 38 C.F.R. § 3.317 is clearly inapplicable.  To the 
extent that the veteran is challenging the diagnoses or 
existence of his disabilities, and attempting to establish 
their etiology, he has not provided medical evidence 
contradicting the diagnoses of record and his statements are 
not competent evidence to establish the diagnosis or etiology 
of his claimed disabilities.  Medical diagnoses and causation 
involve questions that are beyond the range of common 
experience and common knowledge and require the special 
knowledge and experience of a trained physician.  Ruiz v. 
Gober, 10 Vet.App. 352, 356 (1997); Espiritu v. Derwinski, 2 
Vet.App. 492, 495 (1992); Grottveit v. Brown, 5 Vet.App. 91, 
93 (1993).  

In addition, the Board notes that there is no competent 
evidence of record to establish that the veteran's claimed 
disorder, presently diagnosed as chronic sinusitis, became 
manifest or otherwise originated during his period of service 
or increased in severity beyond its natural progression 
therein.  The Board further notes that the veteran may report 
that he suffered from the claimed disorder during his periods 
of service.  However, the credible and competent evidence of 
record does not adequately relate the existence of the 
current diagnosed chronic sinusitis to the veteran's period 
of service.  Gregory v. Brown, 8 Vet.App. 563 (1996).  The 
probative medical evidence simply fails to indicate any 
relationship or nexus between such disorder and the veteran's 
periods of service.  See Caluza.  Further, there are no 
physician statements or treatment reports of record which 
reasonably demonstrate such relationship.  Therefore, as the 
veteran's identified disabilities have been attributed to a 
specific diagnosis as opposed to an unknown illness, the 
Board concludes that the veteran's claim for service 
connection for a chronic disability manifested by a breathing 
condition, headaches, shortness of breath and a cough due to 
an undiagnosed illness is not plausible, and, therefore, not 
well-grounded.  The Board also concludes that any claim for 
service connection for the diagnosed chronic sinusitis must 
also fail as there is an absence of sufficiently probative 
evidence establishing that such disorder originated during 
the veteran's period of service.  Further, the Board finds 
the information provided in the statement of the case and 
other correspondence from the RO sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection.  Moreover, the veteran has not put 
the VA on notice of the existence of any other specific, 
particular piece of evidence that, if submitted, might make 
the claim well-grounded.  Robinette v. Brown, 8 Vet.App. 69 
(1995).

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this was not prejudicial to the 
veteran.  The appellant has consistently argued the merits of 
his claim and inherent in these arguments is the assertion 
that it is well grounded.  Accordingly, the Board concludes 
that denying the appeal on this issue because the claim is 
not well grounded is not prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet.App. 384 (1993).  


IV.  Chronic Disability Manifested by a Skin Rash and Sores 
due to an
Undiagnosed Illness

The veteran's service medical records indicate that he was 
seen in November 1985 with complaints of bumps on the head of 
his penis.  The assessment was dermatitis of the external 
genitalia.  A November 1987 entry noted that the veteran was 
seen for a rash of the chest and legs.  The examiner 
indicated a diagnosis of allergic dermatitis.  A February 
1988 individual sick slip also indicated an assessment of 
allergic dermatitis.  A May 1988 entry related an assessment 
of pseudofolliculitis barbae.  A November 1990 entry noted 
that the veteran complained of hives and a rash on his back 
and shoulders.  The assessment was contact dermatitis.  A 
December 1990 entry related an assessment of 
pseudofolliculitis barbae.  A May 1991 examination report 
noted that the veteran had a rash which started in 
February/March 1991 covering his body which continued.  It 
was also reported that the veteran had a skin infection.  The 
examination report, however, also included a notation that 
the veteran's skin was normal.  

Private treatment records dated from January 1992 to January 
1993 indicated that the veteran was treated for several 
disorders.  A January 1992 entry noted that he was seen with 
a rash on the right side of his face and chest.  It was noted 
that the veteran was back from Desert Storm.  The assessment 
included possible fungal infection.  VA treatment records 
dated from September 1992 to August 1995 referred to 
continued treatment.  

The veteran underwent a VA dermatological examination in 
August 1995.  He complained of a rash on his back and 
shoulders which started while in the Persian Gulf and had 
been recurrent.  The examiner reported that there was a 
scattered rash appearing as slightly raised papules, and 
acneform in appearance.  No active pustules were noted on the 
examination.  The distribution was over the back, upper 
shoulders, upper left and right back and some on the neck and 
forehead.  The diagnosis was dermatitis, acneform in 
appearance, etiology unknown.  The veteran also underwent a 
VA general medical examination in August 1995.  The examiner 
reported that the veteran had a scattered rash which was over 
the shoulders, upper right and left back, supra and over the 
scapula area.  The examiner reported that the rash appeared 
to be acneform type lesions, not no currently active and no 
pustules noted, but with slightly elevated red papular areas.  
It was observed that some were also noted on the neck and 
forehead.  The diagnoses included acneform type dermatitis, 
shoulders, upper back left and right, and neck region, 
etiology unknown.  

VA treatment records dated from January 1996 to January 1997 
indicated that the veteran was treated for multiple 
disorders.  In a March 1997 lay statement, the veteran's wife 
reported that he suffered from burning sensations of the skin 
and skin rashes and that such physical problems were not 
present prior to Desert Storm.  

The Board has made a careful review of the record.  It is 
observed that the veteran's service medical records indicate 
that he was treated for various diagnosed skin disorders 
including dermatitis of the external genitalia, allergic 
dermatitis and pseudofolliculitis barbae prior to his period 
of active service from November 1990 to July 1991.  
Therefore, such disorders were not "incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War", 38 U.S.C.A. 
§ 3.317(c)(1).  Accordingly, his claim does not meet the 
criteria for service connection under the regulations 
governing compensation for chronic disabilities due to 
undiagnosed illnesses and such symptoms cannot be part of a 
chronic disability incurred during the Persian Gulf War.  The 
Board observes that during his period of active service from 
the November 1990 to July 1991, the veteran was diagnosed 
with disorders including contact dermatitis and 
pseudofolliculitis barbae.  A May 1991 examination report 
noted that the veteran had a rash which started in 
February/March 1991 covering his body which had continued.  
It was also noted that the veteran had skin infection.  

The first clinical reference to any skin disorder, subsequent 
to the veteran's period of active service, was pursuant to a 
January 1992 private treatment entry which noted that the 
veteran was seen with a rash on the right side of his face 
and chest.  It was noted that the veteran was back from 
Desert Storm.  The assessment included a possible fungal 
infection.  The Board notes that an August 1995 VA 
dermatological examination report indicated that the veteran 
complained of a rash on his back and shoulders which started 
during the while in the Persian Gulf and had been recurrent.  
The examiner diagnosed dermatitis, acneform in appearance, 
etiology unknown.  An August 1995 VA general medical 
examination report indicated diagnoses which included 
acneform type dermatitis of the shoulders, upper back, left 
and right, and neck region, etiology unknown.  The Board 
notes that the reference to his skin disorder starting during 
the Persian Gulf was solely based on a history provided by 
the veteran.  The Board notes that the Court has held that 
evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by the 
examiner, does not constitute "competent medical evidence" 
satisfying the Grotveit v. Brown, 5 Vet.App. 91 (1993) 
requirement.  In addition, as noted above, the objective 
evidence of record reflects that the veteran was treated for 
skin complaints prior to his service in the Persian Gulf.  
The Board also observes that although an examiner can render 
a current diagnosis based on his examination of the veteran, 
without a thorough review of the record, his opinion 
regarding etiology can be no better than the facts alleged by 
the veteran.  See Swann v. Brown, 5 Vet.App. 229, 233 (1993).  
The examiner did not relate any diagnosed skin disorder to 
the veteran's service in the Persian Gulf.  

The Board observes that the veteran's skin rash and sores 
have been associated with a known diagnosis, acneform type 
dermatitis, and therefore do not meet the requirements of a 
chronic disability of unknown diagnosis.  38 C.F.R. 
§ 3.317(a).  This is in addition to the evidence of such 
claimed disorders prior to the Persian Gulf War.  To the 
extent that the veteran is challenging the diagnoses or 
existence of his disabilities, and attempting to establish 
their etiology, he has not provided medical evidence 
contradicting the diagnoses of record and his statements are 
not competent evidence to establish the diagnosis or etiology 
of his claimed disabilities.  Medical diagnoses and causation 
involve questions that are beyond the range of common 
experience and common knowledge and require the special 
knowledge and experience of a trained physician.  Ruiz v. 
Gober, 10 Vet.App. 352, 356 (1997); Espiritu v. Derwinski, 2 
Vet.App. 492, 495 (1992); Grottveit v. Brown, 5 Vet.App. 91, 
93 (1993).  

In addition, the Board observes that the record is without 
sufficient objective evidence supportive of a finding that 
the veteran's claimed disorder, presently diagnosed as 
acneform type dermatitis, became manifest or otherwise 
originated during his periods of service.  The Board observes 
that is it certainly within the province of the veteran to 
report that he suffered from the claimed skin disorder during 
his periods of service.  However, the credible and competent 
evidence of record does not adequately relate the existence 
of the current diagnosed skin disorder to the veteran's 
period of service.  Gregory v. Brown, 8 Vet.App. 563 (1996).  
The probative medical evidence simply fails to indicate any 
relationship or nexus between such disorder and the veteran's 
periods of service.  See Caluza.  Further, there are no 
physician statements or treatment reports of record which 
reasonably demonstrate such a relationship.  Therefore, as 
the veteran's identified disabilities have been attributed to 
a specific diagnosis as opposed to an unknown illness, the 
Board concludes that the veteran's claim for service 
connection for a chronic disability manifested by a skin rash 
and sores due to an undiagnosed illness is not plausible, 
and, therefore, not well-grounded.  The Board also concludes 
that any claim for service connection for the diagnosed 
acneform type dermatitis must also fail in the absence of 
sufficiently probative evidence establishing that such 
disorder originated during the veteran's period of service.  
Further, the Board finds the information provided in the 
statement of the case and other correspondence from the RO 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection.  Moreover, 
the veteran has not put the VA on notice of the existence of 
any other specific, particular piece of evidence that, if 
submitted, might make the claim well-grounded.  Robinette v. 
Brown, 8 Vet.App. 69 (1995).

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this was not prejudicial to the 
veteran.  The veteran has consistently argued the merits of 
his claim and inherent in those arguments is the assertion 
that the claim is well grounded.  The Board, therefore, 
concludes that denying the appeal on such issue because the 
claim is not well grounded is not prejudicial to the veteran.  
See Bernard v. Brown, 4 Vet.App. 384 (1993).  

V.  Chronic Disability Manifested by Fatigue due to an 
Undiagnosed Illness

The veteran's service medical records do not refer to 
complaints of or treatment for fatigue.  

Private treatment records dated from January 1992 to January 
1993 indicated that the veteran was treated for several 
disorders.  A December 1992 entry noted that the veteran 
complained of a headache and reported that he felt faint.  VA 
treatment records dated from September 1992 to August 1995 
referred to continued treatment.  A March 1994 entry noted 
that the veteran reported complaints including fatigue and 
depression.  An assessment was not provided.  A May 1994 
entry noted that the veteran reported that his medication 
made him very sleepy.  

The veteran underwent a VA neurological examination in August 
1995.  He complained of tiredness and fatigue which started 
after returning from the Persian Gulf.  The examiner reported 
that the veteran was slightly apathetic and slow in his 
movements.  The examiner indicated diagnoses including 
recurrent tiredness and fatigue, etiology unknown.  The 
veteran also underwent a VA general medical examination in 
August 1995.  It was noted that since returning from the 
Persian Gulf the veteran had problems including tiredness and 
easy fatigability.  The veteran reported that such was 
recurrent no matter how much sleep he would have and that he 
would feel "dragged out".  The diagnoses included fatigue 
and tiredness, etiology unknown.  VA treatment records dated 
from January 1996 to January 1997 indicated that the veteran 
continued to receive treatment for multiple disorders.  

The Board notes that the veteran's service medical records 
make no reference to complaints of or treatment for fatigue.  
The first clinical indication of any reference to fatigue was 
pursuant to a March 1994 VA treatment entry which noted that 
the veteran reported complaints including fatigue and 
depression.  An August 1995 VA neurological examination 
report noted that the veteran complained of tiredness and 
fatigue which started after returning from the Persian Gulf.  
The diagnoses included recurrent tiredness and fatigue, 
etiology unknown.  An August 1995 VA general medical 
examination report indicated that the veteran reported 
problems including tiredness and easy fatigability after 
returning from the Persian Gulf.  The diagnoses included 
fatigue and tiredness, etiology unknown.  The Board notes 
that the references to the veteran's fatigue disorder 
starting during the Persian Gulf were solely based on a 
history provided by the veteran.  The Board notes that the 
Court has held that evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by the examiner, does not constitute 
"competent medical evidence" satisfying the Grotveit v. 
Brown, 5 Vet.App. 91 (1993) requirement.  The Board also 
observes that although an examiner can render a current 
diagnosis based on his examination of the veteran, without a 
thorough review of the record, his opinion regarding etiology 
can be no better than the facts alleged by the veteran.  See 
Swann v. Brown, 5 Vet.App. 229, 233 (1993).  The examiners 
did not relate the diagnosed fatigue and tiredness to the 
veteran's service in the Persian Gulf.  In the absence of 
such nexus evidence from a competent source, the veteran's 
claim fails to meet the third requirement of a well grounded 
claim.  

Furthermore, even assuming for the purposes of this 
discussion that the fatigue is associated with the veteran's 
Persian Gulf service, the medical evidence noted above, fails 
to indicate that the veteran suffers from a debilitating 
fatigue, cognitive impairments or a combination of other 
signs or symptoms which wax and wane, but result in periods 
of incapacitation of at least one, but less than two weeks 
per year, or symptoms controlled by continuous medication 
such to meet the criteria for a 10 percent rating.  
Accordingly, despite evidence of some of the other required 
elements, in the absence of a compensable disability the 
Board concludes that entitlement to service connection for a 
chronic disability manifested by fatigue due to an 
undiagnosed illness claimed as secondary to service in the 
Persian Gulf War is not warranted.  Further, the Board finds 
the information provided in the statement of the case and 
other correspondence from the RO sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection.  Moreover, the veteran has not put 
the VA on notice of the existence of any other specific, 
particular piece of evidence that, if submitted, might make 
the claim well-grounded.  Robinette v. Brown, 8 Vet.App. 69 
(1995).


VI.  Chronic Disability Manifested by Pain and Aching in the 
Joints
Due to an Undiagnosed Illness

The veteran's service medical record indicate that he was 
seen in September 1985 with complaints of right knee pain for 
the previous two months.  The assessment was a medial 
ligament injury to the right knee.  A November 1985 report 
noted that the veteran was seen after injuring his right knee 
while running.  The examiner reported that he suspected such 
was a reinjury of a right lateral collateral ligament tear.  
A later November 1985 entry indicated an assessment of 
improving ligament strain of the right knee.  A September 
1989 entry noted that the veteran complained of lower back 
pain.  The assessment was multiple complaints.  A May 1990 
entry noted that the veteran complained of shoulder and neck 
pain.  The assessment was shoulder strain.  A March 1991 
entry reported that the veteran complained of back pain.  The 
assessment was back pain, possible muscle strain.  

The veteran underwent a VA orthopedic examination in August 
1995.  He reported that he had recurrent pain in his back, 
knees, elbows, and shoulders which started in the Persian 
Gulf.  The examiner reported that there was no evidence of 
swelling of the joints.  The examiner stated that the range 
of motion was within physiological limits with the exception 
of straight leg raising to 15 degrees in the supine position, 
left and right.  It was noted that the range of motion and 
stability of the veteran's knees were within normal limits.  
The examiner further indicated that there was no decrease in 
range of motion of the extremities, or the lumbosacral, 
dorsal and cervical spine.  The diagnosis was recurrent pain 
in the joints, as stated above, etiology unknown.  

The veteran also underwent a VA general medical examination 
in August 1995.  He reported recurrent pain involving the 
back, elbows, shoulders and knees.  The veteran stated that 
the pain was sometimes sharp, sometimes throbbing and 
sometimes dull.  The examiner reported that range of motion 
of the spine was within normal limits.  Straight leg raising 
was to approximately 15 degrees on the left and right in the 
supine position.  The diagnoses included recurrent joint 
pains and aching, etiology unknown.  An August 1995 VA 
systemic examination report noted that there was no evidence 
of swelling of the joints.  The examiner indicated that there 
was some limitation of motion of straight leg raising with 
the range of motion of the spine and appendages within 
physiological limits.  The diagnoses included recurrent joint 
pains as described, etiology unknown.  VA treatment records 
dated from January 1996 to January 1997 indicated that the 
veteran continued to receive treatment for multiple 
disorders.  

The Board has weighed the evidence of record.  It is observed 
that the veteran's complaints of pain and aching in the 
joints have not been shown to be productive of symptoms which 
would demonstrate "objective indications of a chronic 
disability".  Although the August 1995 VA orthopedic, 
general medical and systemic examination reports indicated 
diagnoses of recurrent pain in the joints, etiology unknown, 
the medical evidence of record fails to indicate that there 
is limitation of motion of the veteran's back, knees, elbows 
and shoulders.  In fact, pursuant to the August 1995 VA 
orthopedic examination report and August 1995 VA systemic 
examination report, it was noted that range of motion was 
within physiological limits for the spine and appendages 
except for some limitation of straight leg raising.  The 
August 1995 VA orthopedic examination report specifically 
noted that there was no decrease in range of motion of the 
extremities, the lumbosacral spine, the dorsal spine and the 
cervical spine.  Further, there was no evidence of swelling 
of the joints.  Given the lack of evidence of functional 
impairment, the claim of entitlement to service connection 
for a chronic disability manifested by pain and aching in the 
joints due to an undiagnosed illness is not well-grounded.  
38 C.F.R. § 3.317(a)(2)(3).  

Additionally, consideration of the veteran's claim under the 
provisions of 38 C.F.R. § 3.303 (1999), governing direct 
service connection, also reveals that the veteran has not 
submitted sufficient evidence to well ground his claim.  The 
medical evidence fails to indicate the presence of a current 
disability of the back, elbows, shoulders and knees.  
Further, any diagnosed recurrent pain in the joints has not 
been related to the veteran's period of service.  See Caluza.  
The Board observes that the record is simply without 
sufficient objective evidence supportive of a finding that 
the veteran's claimed disorder became manifest or otherwise 
originated during his period of service.  Accordingly, a 
claim of entitlement to service connection on a direct basis 
is also not well-grounded.  

Further, the Board finds the information provided in the 
statement of the case and other correspondence from the RO 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection.  Moreover, 
the veteran has not put the VA on notice of the existence of 
any other specific, particular piece of evidence that, if 
submitted, might make the claim well-grounded.  Robinette v. 
Brown, 8 Vet.App. 69 (1995).

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this was not prejudicial to the 
veteran.  The veteran has consistently argued the merits of 
his 

claim and inherent in those arguments is the assertion that 
the claim is well grounded.  The Board, therefore, concludes 
that denying the appeal on such issue because the claim is 
not well grounded is not prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet.App. 384 (1993).  


ORDER

The appeal is denied.



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

